     Case 2:19-cv-00018-GMN-NJK Document 69 Filed 12/01/20 Page 1 of 3



1
  Marjorie L. Hauf, Esq.
2 Nevada Bar No.: 8111
  Matthew G. Pfau, Esq.
3 Nevada Bar No.: 11439
  Cara Xidis, Esq.
4 Nevada Bar No.: 11743
  H&P LAW
5 8950 W Tropicana Ave., #1
  Las Vegas, NV 89147
6 702 598 4529 TEL
  702 598 3626 FAX
7 mhauf@courtroomproven.com
  mpfau@courtroomproven.com
8
  Attorneys for Plaintiff,
9 James M. Herndon
10                           UNITED STATES DISTRICT COURT

11                               DISTRICT OF NEVADA

12                                        ***
      James M. Herndon,                     CASE NO.: 2:19-cv-00018-GMN-NJK
13

14             Plaintiff,
         vs.
15

16    City of Henderson, a political Second Stipulation and Proposed
      subdivision of The State of Nevada; Sgt. Order        to     Extend Briefing
17
      M. Gillis, individually and in his official Deadlines (ECF # 55)
18    capacity as a police officer; Officer L.
      Good, individually and in his official
19
      capacity as a police officer; Officer A.
20    Nelson, individually and in his official
21    capacity as a police officer; Officer D.
      Nerbonne, individually and in his official
22    capacity as a police officer; Officer D.
23    Russo, individually and in his official
      capacity as a police officer; Officer E.
24    Vega, individually and in his official
25    capacity as a police officer; Doe Officers
      I through X, inclusive and Roe Entities I
26    through X, inclusive
27
               Defendants.
28
     Case 2:19-cv-00018-GMN-NJK Document 69 Filed 12/01/20 Page 2 of 3



 1      Plaintiff, James Herndon, through his counsel of record, Marjorie L. Hauf, Esq. and

 2 Matthew G. Pfau, Esq.. of H & P LAW, and Defendants, City of Henderson, Sgt. M.

 3 Gillis, Officer L. Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and

 4 Officer E. Vega through their counsel of record, Nicholas G. Vaskov, Esq. and Nancy

 5 D. Savage, Esq. of CITY ATTORNEY’S OFFICE, do hereby stipulate and agree to

 6 Extend the due dates of Plaintiff’s Opposition to Defendants, Sgt. M. Gillis, Officer L.

 7 Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and Officer E. Vega’s

 8 Motion for Summary Judgment and Defendant’s Reply in Support to Defendants, Sgt.

 9 M. Gillis, Officer L. Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo,
10 and Officer E. Vega’s Motion for Summary Judgment.

11      Currently, Plaintiff’s Opposition is due December 2, 2020. Plaintiff and Defendant
12 agree to Extend the Deadline for Plaintiff to file his Opposition to December 9, 2020.

13 and for Defendant to file their Reply in Support to January 18, 2021. The extensions

14 are being requested in good faith and not for the purpose of delay. The extensions

15 are being requested as the issues to be briefed are extensive and complicated.

16 Plaintiff’s co-cousenl, Micah Echols, Esq. of CLAGGETT & SYKES, had a recent

17 COVID-19 outbreak in his office, and as such, they have been closed for in person

18 operations. This setback unfortunately delayed Plaintiff’s efforts to oppose this

19 motion. The parties also anticipate the end of the year holidays will further

20 complicate the briefing schedule, nescessitating a further extension for Defendants

21 to file their Reply.

22

23                                              Stipulation

24      It is hereby STIPULATED between James Herndon, through his counsel of record,

25 Marjorie L. Hauf, Esq. and Matthew G. Pfau, Esq.. of H & P LAW, and Defendants,

26 City of Henderson, Sgt. M. Gillis, Officer L. Good, Officer A. Nelson, Officer D.

27 Nerbonne, Officer D. Russo, and Officer E. Vega through their counsel of record,

28 Nicholas G. Vaskov, Esq. and Nancy D. Savage, Esq. of CITY AT TORNEY’S OFFICE,
                                                      –2–
                       _____________________________________________________________
         S E CO N D S T IP U LAT IO N A N D O RD E R TO EX TE N D C E RTA IN D EA D LIN ES E C F # 5 5
     Case 2:19-cv-00018-GMN-NJK Document 69 Filed 12/01/20 Page 3 of 3



 1 to Extend Breifing Deadlines Related to Defendants, Sgt. M. Gillis, Officer L. Good,

 2 Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and Officer E. Vega’s Motion

 3 for Summary Judgment and Defendant’s Reply in Support to Defendants, Sgt. M.

 4 Gillis, Officer L. Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and

 5 Officer E. Vega’s Motion for Summary Judgment, ECF # 55.

 6      IT IS FURTHER STIPULATED that Plaintiff’s Opposition to Defendant, Sgt. M.

 7 Gillis, Officer L. Good, Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and

 8 Officer E. Vega’s Motion for Summary Judgment must be filed by December 9, 2020.

 9      IT IS FURTHER STIPULATED that Defendants, Sgt. M. Gillis, Officer L. Good,
10 Officer A. Nelson, Officer D. Nerbonne, Officer D. Russo, and Officer E. Vega’s Reply

11 in Support of Motion for Summary Judgment must be filed by January 18, 2021.

12

13
       DATED this 1st day of December 2020.
14

15     Respectfully submitted by:                        Approved as to form and content:
        H & P LAW                                         CITY AT TORNEY’S OFFICE
16      /s/ Marjorie Hauf, Esq.                            /s/ Nancy Savage, Esq.
        Marjorie L. Hauf, Esq.                            Nicholas G. Vaskov, Esq.
17      Nevada Bar No.: 8111                              Nevada Bar No.: 8298
        Matthew G. Pfau, Esq.                             Nancy D. Savage, Esq.
18      Nevada Bar No.: 11439                             Nevada Bar No.: 392
19                                                        Attorneys for Defendants,
        Attorneys for Plaintiff,                          City of Henderson, Sgt. S. Gillis, and
20      James M. Herndon                                  Officers L. Good, A. Nelson, D.
                                                          Nerbonne, D. Russo, and E. Vega
21

22

23                                                         IT IS SO ORDERED.

24                                                                     1 day of December, 2020
                                                           Dated this ____
25

26                                                         ___________________________
                                                           Gloria M. Navarro, District Judge
27                                                         UNITED STATES DISTRICT COURT
28
                                                      –3–
                       _____________________________________________________________
         S E CO N D S T IP U LAT IO N A N D O RD E R TO EX TE N D C E RTA IN D EA D LIN ES E C F # 5 5
